Title: From Thomas Jefferson to James Madison, 23 May 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                     
                            Monticello May 23. 06.
                        
                        Your’s by the last post was recieved yesterday, and I now return Monroe’s letters. that Armstrong should be
                            returning so suddenly & without notice is quite an impossibility. any other hypothesis for his journey to Amsterdam
                            would be more probable. I send you a letter from Pierpoint Edwards respecting Swartwout: his testimony against him cannot
                            be suspected, considering their mutual relation to a common center, Burr. I send you also a letter from mr Gallatin on
                            account of the last paragraph, tho’ as far as I can trust my memory, every article suggested has been provided for. these
                            two letters to be returned. I have desired the Postmasters of Washington & Richmd. to send nothing here after the 28th.
                            proposing to leave this on the 4th. & be in Washington the 7th. of June. it occurred to me yesterday that a letter is
                            necessary from me to the Bashaw of Tripoli, and I have hastily prepared a draught which will need much correction. I pray
                            you to give it freely and submit it to mr Smith also. if you can return the fair draught by the post leaving Washington
                            the 28th. I may sign & send it by the return of the same post, so that you may recieve it the 3d. of June. or if not
                            wanting sooner, it may lie with you till the 7th. when I can sign it at Washington.   At length we have had a copious rain.
                            it continued with slight remissions two days (Wed. & Thursday) falling moderately so that the earth is saturated without
                            raising the streams. it was from the N.E. and has cleared up cold, the wind at N. & thermometer 50°. Mr. Burwell is
                            here. he understands well the occurrences at Washington, but had not so well understood Clarke. Accept affectionate
                            salutations.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. the above was written yesterday morning. in the evening it recommenced raining, continued steadily,
                                tho moderately thro’ the night, and still continues this morning, with the wind at N.W. the earth has enough; but more
                                is wanting for the springs and streams. May 24. 7. aclock A.M.
                        
                    